Asch, J. (dissenting).
On January 22, 1981, the plaintiff Joseph Luka was injured while attempting to board a bus owned and operated by Manhattan and Bronx Surface Transit Operating Authority (MABSTOA).
On or about March 10, 1981, the plaintiffs served a notice of claim, pursuant to section 50-e of the Municipal Law, upon the New York City Transit Authority (NYCTA). Upon receipt of the notice of claim, NYCTA, apparently recognizing that the bus involved belonged to MABSTOA, forwarded the notice of claim to MABSTOA and a MABSTOA claim number was assigned to the matter. Thereafter, an attorney on behalf of MABSTOA noticed the plaintiff Joseph Luka for oral examination, and subsequently a second notice was served by the same attorney on behalf of MABSTOA.
On or about November 20, 1981, a stipulation was entered into between the parties which amended the notice of claim concerning the time of the accident. The stipulation bears the MABSTOA claim number and NYCTA is crossed out on the caption and MABSTOA substituted. The stipulation provides: “It is further stipulated and agreed, that the defendant, New York City Transit Authority a/kla *327Manhattan and Bronx Surface Transit Operating Authority does not concede to the truth of the above statement.” (Emphasis added.)
On or about December 3, 1981, the plaintiffs served a summons and complaint on the NYCTA. In its answer, served shortly thereafter, the NYCTA denied ownership and control of the bus which allegedly caused the accident.
The plaintiffs noticed the NYCTA for an examination before trial and after several adjournments, allegedly occasioned by the refusal of the NYCTA to appear, a deposition was conducted on November 22, 1982, The witness, an attorney, testified on behalf of NYCTA that MABSTOA, and not NYCTA, owned and operated the bus in issue, and that the plaintiffs had sued the “wrong defendant”. The attorney also stated that Richard K. Bernard, the attorney for NYCTA, also “appears for MABSTOA when he has to”.
In the early part of January, 1983, the plaintiffs moved for permission to serve a notice of claim and summons and complaint on MABSTOA nunc pro tunc. Special Term denied the plaintiffs’ motion and granted the defendant’s motion to dismiss the complaint. I disagree and would grant plaintiffs’ motion.
Both NYCTA and MABSTOA are equitably estopped from raising the defense of the failure of the plaintiffs to serve a notice of claim and summons and complaint on MABSTOA within the statutory limits provided by section 50-e of the General Municipal Law. Thus, the Court of Appeals has stated: “We believe that where a governmental subdivision acts or comports itself wrongfully or negligently, inducing reliance by a party who is entitled to rely and who changes his position to his detriment or prejudice, that subdivision should be estopped from asserting a right or defense which it otherwise could have raised * * * The equitable bar to a defense may arise by virtue of positive acts, or omissions where there was a duty to act. By applying the doctrine of equitable estoppel to notice of claim situations, the courts may insure that statutes like section 50-e of the General Municipal Law, do not become ‘a trap to catch the unwary or the ignorant’ (see Sweeney v City of New York, 225 NY 271, 273).” (Bender v New York City Health & Hosps. Corp., 38 NY2d 662, 668.)
*328I am not unaware that the Court of Appeals has more recently reaffirmed that “the vitality of the general rule that the doctrine of estoppel is not applicable to agencies of the State acting in a governmental capacity” and emphasized that the Bender holding was of “very limited application” (Matter of Hamptons Hosp. & Med. Center v Moore, 52 NY2d 88, 94, n 1). I also note that the Court of Appeals has dismissed a complaint because of the failure of the plaintiff to serve the notice of claim on the particular public officer specified in the statute (see Parochial Bus Systems v Board of Educ., 60 NY2d 539, 547-549).
“Concededly, a municipal corporation may be estopped from asserting a right it has; but this bar is to be used sparingly and only in truly unusual cases” (Matter of Miracle Mile Assoc. v Yudelson, 68 AD2d 176, 179).
I believe, however, that this is one of those “truly unusual cases” which warrant an exception to this general rule. Although the NYCTA and MABSTOA are separate public corporations, their legal departments occupy the same offices at 370 Jay Street in Brooklyn. Upon receipt of the notice of claim served upon the NYCTA by plaintiffs, a MABSTOA claim number was assigned to it and the attorney representing MABSTOA conducted a preliminary hearing on plaintiffs’ claim. Furthermore, there was a representation in the stipulation entered into by the attorney for the NYCTA (who acts as attorney for MABSTOA on occasion) that the NYCTA is also known as MABSTOA (supra). All these acts by NYCTA/MABSTOA appear to completely meet the test set forth in Bender, i.e., “where a governmental subdivision acts or comports itself wrongfully or negligently, inducing reliance by a party who is entitled to rely and who changes his position to his detriment or prejudice, that subdivision should be estopped from asserting a right or defense” (Bender v New York City Health & Hosps. Corp., supra, at p 668).
In the title of the stipulation, the words New York City Transit Authority are stricken and the initials MABSTOA substituted, and in the answer of the NYCTA served on February 19, 1982, operation and control of the bus in question is denied by NYCTA. These facts, however, should not detract from the plaintiffs’ reliance upon the *329representation that the New York City Transit Authority was “a/k/a Manhattan and Bronx Surface Transit Operating Authority”.
Thus, although plaintiffs did not move for leave to file a notice of claim and summons and complaint upon MABSTOA nunc pro tunc until the 1-year and 90-day period provided by section 50-e of the General Municipal Law had expired, plaintiffs did so within a reasonable time after being notified by the attorney, at the examination before trial, that they had sued the wrong defendant.
Sullivan, J. P., and Ross, J., concur with Bloom, J.; Alexander, J., concurs in an opinion; Asch, J., dissents in a separate opinion.
Order and judgment (one paper), Supreme Court, New York County, entered on July 7, 1983, affirmed, without costs and without disbursements.